DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Zelner on 2/18/2022.

The application has been amended as follows: 
Claims 3, 9-20, 22 and 23 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests when the claims are taken as a whole, a method of treating a fungal infection, specifically onychomycosis or tinea pedis, comprising: applying near-infrared (NIR) light from one or more NIR light emitting diodes (LEDs) to the treatment site at a power level sufficient to alleviate or treat the fungal infection, wherein said NIR light emitting diodes comprise pairs of light emitting diodes with peak 
The closest prior art (as established in the Final rejection mailed 6/17/2021) teaches/obviates the claimed wavelengths of 870 nm and 930 nm, but fails to teach the claimed viewing angles, average powers and peak powers, respectively for each wavelength.  Therefore, the prior art fails to reasonably teach or render obvious the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792